DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted/amended claim 9 seems to be directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 9 is drawn to an unelected species E which as stated in the restriction dated 6/2/2021, fails to share a common technical feature with  the rest of the species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner notes this decision was based of the best interpretation of claim 9.
Claim 9 recites “wherein an outer diameter between opposite of the teeth of one of the jaws is greater than an outer diameter of the one of the jaws, each of the teeth are longitudinally longer than wider at their distal end, and the teeth are spaced apart from each other”. The scope of this claim was unclear. It appears terms are missing. However for examination purposes, the examiner is interpreting this claim to require the outer diameter of opposite teeth to be larger than the outer diameter of the jaws, each of the teeth are longitudinally longer than wide at their distal ends and the teeth are 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 1 recites “the teeth being laterally spaced”. This limitation is indefinite because it is unclear which teeth are being referred to. The teeth on the first jaw, the teeth on the second jaw or both sets of teeth. For examination purposes, this is being interpreted as both set of teeth. 

Claim 7 recites “wherein an outer diameter between opposite of the teeth of one of the jaws is identical to an outer diameter of the one of the jaws, each of the teeth are longitudinally longer than wider at their distal end, and the teeth are spaced apart from each other.”. The scope of this claim is unclear. There seem to be some missing terms that render the scope of the claim indefinite. For examination purposes, the examiner is 

Claim 8 recites “ wherein an outer diameter between opposite of the teeth of one of the jaws  is smaller than an outer diameter of the one of the jaws, each of the teeth are longitudinally longer than wider at their distal end, and the teeth are spaced apart from each other”. The scope of this claim is unclear. There seem to be some missing terms that render the scope of the claim indefinite. For examination purposes, the examiner is interpreting this claim to require the inner diameter of opposite teeth is smaller than the outer diameter of the jaws, each of the teeth are longitudinally longer than wide at their distal ends and the teeth are spaced apart from each other.  

Claim 22 recites “the teeth being laterally spaced”. This limitation is indefinite because it is unclear which teeth are being referred to. The teeth on the first jaw, the teeth on the second jaw or both sets of teeth. For examination purposes, this is being interpreted as both set of teeth. 

Claim 23 recites “the teeth being laterally spaced”. This limitation is indefinite because it is unclear which teeth are being referred to. The teeth on the first jaw, the teeth on the second jaw or both sets of teeth. For examination purposes, this is being interpreted as both set of teeth. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Malkowski (20110270281) in view of Torgerson (20110224718).

As to claim 1, Malkowski discloses: An endoscopic needle holder for handling a curved needle (device of figure 1-5), the endoscopic needle holder comprising: a remote actuator (handle/actuator at proximal end, seen as remote from distal end see paragraph 0031) at one end of the needle holder; at another end, an articulated assembly comprising a first gripping jaw (distal end of 12) forming one piece with a duct (passage 44 passes through) and a second gripping jaw (16) actuated by a mobile core (44) in transverse displacement; the jaws including coaxial cylindrical parts (opening in distal end of 12 and hole in 16 that 44 enters) with the mobile core (see figure 5); the second jaw including cylindrical parts (see figures 1-7, seen as cylindrical) and the second jaw being movable with respect to the first jaw by a longitudinal linear displacement between a rest position (when 44 is moved distally), where the jaws are spaced to delimit, between the ends of the teeth, an interval at least equal to a section of the needle and a close position where they keep the needle curved (see explanation below and figures 1-7), the jaws being configured to grasp and firmly hold the curved needle therebetween (see figure 1 and paragraphs 0012-0014). Furthermore, the jaws are structured to be able to “delimit, between the ends of the teeth, an interval at least equal to a section of the needle and a close position where they keep the needle curved” by gently closing down on a curved needle with the teeth. Examiner notes the needle is not being positively claimed, thus the device needs to have structure sufficient to do the function claimed with the needle.    
Malkowski fails to directly disclose: the first jaw including a plurality of longitudinally extending peripheral teeth; the second jaw including cylindrical parts with a plurality of peripheral teeth, the teeth being laterally spaced apart from the mobile core and the duct. Examiner notes Malkowski mentions a gripping mechanism for gripping the needle, but this mechanism is not specified.
In the same field of endeavor, namely needle gripping devices, Torgerson teaches a similar needle gripper in which the first jaw (40) includes a plurality of longitudinally extending peripheral teeth (see figure 1, seen to extend longitudinally along their width); the second jaw (50) with a plurality of peripheral teeth (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping mechanism of Malkowski that allows the device to grip and hold the needle during the procedure, for the teeth gripping mechanism of Torgerson since these mechanisms perform the same function of enabling a device to grip a needle during a procedure. Simply substituting one needle gripping means for another would yield the predicable result of allowing a device to secure a needle during a procedure. See MPEP 2143. Examiner notes once the modification is made, the teeth will be fully longitudinally extending. Furthermore, 

As to claim 2, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein the peripheral teeth of the second jaw are offset angularly with respect to the teeth of the first jaw (see figure 3-6 of Torgerson showing the teeth interlock, thus seen to be offset to allow interlocking of teeth). Examiner notes as seen in figures 3-6 of Torgerson, the teeth are offset to allow the teeth to grip/lock whatever is between the jaws. When the combination is made, the teeth will also be arranged in the same manner to lock together/grip the needle. 

As to claim 3, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein the jaws have an alternation of peripheral teeth and peripheral grooves of complementary shapes and positions to the teeth of the opposite jaw (see figures 3-6 of Torgerson showing the jaws having complementary shapes for the jaws to interlock.

As to claim 4, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein the teeth have a polygonal cross section in a transverse plane (teeth are polygonal pyramids, see abstract and paragraph 0009 of Torgerson). 



As to claim 6, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein an outer surface of the teeth is semi-cylindrical (see explanation below). Examiner notes once the combination is made, some teeth will be located along the edge of the jaws as they are in figure 11 of Torgerson. Since these teeth follow the contour of the jaws, in the combined device, these outer teeth will follow the contour of the jaws of Malkoewski, making them semi-cylindrical as they are in applicants figure 2. 

As to claim 7 as best understood, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein an outer diameter between opposite of the teeth of one of the jaws is identical to an outer diameter of the one of the jaws, each of the teeth are longitudinally longer than wider at their distal end, and the teeth are spaced apart from each other (see explanation below). Examiner notes as seen in Torgerson, the teeth are present throughout the jaw (including at the edges of the jaw). When the combination is made, the teeth will be placed throughout each jaw of Makowski, including the edges as taught by Torgerson. 

As to claim 8 as best understood, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: wherein an outer diameter between opposite of the teeth of one of the jaws is smaller than an outer diameter of the one of the jaws, each of the teeth are longitudinally longer than wider at their distal end, and the teeth are spaced apart from each other (see explanation below). Examiner notes as seen in Torgerson, the teeth are present throughout the jaw (including at the edges of the jaw). When the combination is made, the teeth will be placed throughout each jaw of Makowski, including the edges as taught by Torgerson. Thus there will be a set of teeth that are on the edges of the combined device.  This will enable the combined device to have an inner diameter of opposite teeth (teeth around the perimeter of the jaws) to be smaller than the outer diameter of the jaws. The teeth of the combined device are longer than wider at the distal end (see figures 3-6 of Torgerson) and the teeth are spaced part from each other since they are located in different areas on the jaws. 

As to claim 17, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination fails to directly disclose: wherein the first jaw includes a central channel having a polygonal cross sectional shape which is complementary to a cross section of the movable core.
Since the applicant has given no criticality to why the polygonal cross sectional shape of the central channel or the complementary cross section of the movable core is important, the courts held that the configuration of a claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. 
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the central channel to have a polygonal section and the cross section of the movable core to be complementary to the polygonal section, since a modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 

As to claim 21, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination further discloses: further comprising an end (very proximal end where handles are located) adapted to be connected to a motorized system (structured to be able to be attached to a motorized system, motorized system could attach to handles and move them).


Malkowski fails to directly disclose: each of the jaws including a polygonal hole or the stem having a polygonal cross sectional shape. Examiner notes since the applicant has given no criticality to why the polygonal section of the central channel or the complementary cross section of the movable core is important, the courts held that the configuration of a claimed shape was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. 
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of each jaw to be polygonal in shape and the stem to have a polygonal cross sectional shape, since a modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). 
the teeth being laterally spaced away from the stem. Examiner notes Malkowski mentions a gripping mechanism for gripping the needle, but this mechanism is not specified.
In the same field of endeavor, namely needle gripping devices, Torgerson teaches a similar needle gripper in which the first jaw (40) includes a plurality of longitudinally extending (they have a dimension that extends longitudinally) and peripherally spaced apart teeth (see figure 1); the second jaw (50) including a plurality of longitudinally extending (they have a dimension that extends longitudinally) and peripherally spaced apart teeth (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping mechanism of Malkowski that allows the device to grip and hold the needle during the procedure, for the teeth gripping mechanism of Torgerson since these mechanisms perform the same function of enabling a device to grip a needle during a procedure. Simply substituting one needle gripping means for another would yield the predicable result of allowing a device to secure a needle during a procedure. See MPEP 2143. Examiner notes once the modification is made, the teeth will be fully longitudinally extending. Furthermore, the combined device will have a closed position where the curved needle is gripped between the jaws (when jaws are closed see figures 5-6) with the curved needle being laterally elongated (has a length that extends between the jaws/teeth) between at least some of the teeth (will laterally extend between the teeth) and the stem (see figures 5-6) 

As to claim 23, Malkowski discloses: An endoscopic needle holder (device of figure 1) comprising: a cylindrical first gripping jaw (distal end of 12) and a cylindrical second gripping jaw (16), each of the jaws including a co-axial central hole (respective holes that 12 passes through); a longitudinally elongated stem (44) extending through the holes of the jaws (see figure 5); the second jaw being longitudinally and endoscopically movable with respect to the first jaw (second jaw movies via 44); and the jaws being configured to grip a curved needle therebetween with a pointed end of the curved needle laterally projecting laterally external to the jaws (see figure 6).
Malkowski fails to directly disclose: the first jaw including at least three spaced apart teeth; the second jaw including at least three spaced apart teeth, the teeth of the first jaw projecting toward the second jaw, and the teeth of the second jaw projecting toward the first jaw, the teeth being laterally spaced away from the holes. Examiner notes Malkowski mentions a gripping mechanism for gripping the needle, but this mechanism is not specified. 
In the same field of endeavor, namely needle gripping devices, Torgerson teaches a similar needle gripper in which the first jaw (40) including at least three spaced apart teeth (see figure 1); the second jaw (50) including at least three spaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping mechanism of Malkowski that allows the device to grip and hold the needle during the procedure, for the teeth gripping mechanism of Torgerson since these mechanisms perform the same function of enabling a device to grip a needle during a procedure. Simply substituting one needle gripping means for another would yield the predicable result of allowing a device to secure a needle during a procedure. See MPEP 2143. Furthermore, once the jaws of Malkowski are modified to include the teeth of Torgerson, the teeth will be “laterally spaced away from holes” since the teeth will be positioned around the holes. This is interpreted to be laterally offset.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malkowski (20110270281) and Torgerson (20110224718) as applied to claim 1 above, further in view of Gammie (7,635,386). 

As to claim 10, the combination of Malkowski and Torgerson discloses the invention of claim 1, the combination fails to directly disclose: wherein the second jaw has a hemispherical end.
In the same filed of endeavor, namely needle devices, Gammie teaches that its well known to use a second jaw (1025) with a hemispherical end (see figure 10A). 
.

Allowable Subject Matter
Claims 24-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 24) a laterally flat surface of the first jaw located between the central hole thereof and the teeth projecting from the first jaw, a laterally flat surface of the second jaw located between the central hole thereof and the teeth projecting from the second jaw, grooves located in each of the jaws between the teeth projecting therefrom to allow the teeth of the other of the jaws to being received within the grooves when the jaws firmly grip the curved needle, and the flat surfaces contacting against each other when the teeth are fully received in the grooves, (claim 25) a laterally flat surface located on the first jaw between the mobile core and the teeth, and between each adjacent pair of the teeth thereon, a laterally flat surface located on the second jaw between the mobile core and . 

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. As to the arguments regarding the Gammie reference, due to the claim amendments, this reference is no longer being sued as a primary reference and thus all . 
As to the arguments regarding the Malkowski reference and how a second jaw is not taught. Examiner notes the piece indicated is seen as a jaw since it operates in the same way a jaw would. Examiner suggests more clearly claiming the jaw structure to overcome this interpretation. 
As to the applicants arguments that the advantage of “limiting the lateral displacement of the curved needle even when the two jaws are spread apart, which makes it possible to grasp the curved needle oriented with a strong inclination with respect to a transverse plane and then to tilt the needle in the transverse plane by progressively bringing the two jaws together” of applicants design is not possible with the Malkowski reference, it is noted that the features upon which applicant relies (i.e., limiting the lateral displacement of the curved needle even when the two jaws are spread apart, which makes it possible to grasp the curved needle oriented with a strong inclination with respect to a transverse plane and then to tilt the needle in the transverse plane by progressively bringing the two jaws together) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 the claimed function. In addition its noted that once the teeth are added to the device of Malkowski, the jaws will be able to clamp down on the needle without being fully touching. 
As to the argument regarding how Torgerson fails to teach teeth being laterally spaced from a core or duct or holes, examiner notes Torgerson is a teaching reference that shows using teeth to hold a needle is well known. Torgerson is not being relied on for the argued limitations. The combined device results in a structure that meets the argued limitations because the teeth are located around the central core/duct/holes.
As to the arguments regarding that Torgerson is not combinable with Malkowski because “one would defeat the other”. There is no evidence to support this.  The teeth would not “obstruct the cables”  because the teeth would only be on the jaws as taught by Torgerson. The combination would result in a device being able to grip a needle as Malkowski intended. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771